Title: To George Washington from Samuel Holden Parsons, 17 May 1782
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Middletown 17th May 1782
                        
                        I receivd last Week a Letter from General Lincoln in Answer to mine of the 10th of April on the Subject of
                            retiring from the Army, in which he informs me that no General Officer will be sufferd to retire on the proposd Derangment,
                            and adds "if your Want of Health forbids your taking the Field at present I see Nothing which will prevent your being
                            indulged—this however is solely with the Commander in Chief."
                        By this Letter I find myself reduc’d to the Necessity of relinquishing my Connection with the Army without
                            prospect of any Compensation, or to request your Excellency’s permission to continue in the Country until I regain so
                            confirmd a State of Health as I may venture on the Fatigues of military Life.
                        I am willing the Whole or such part as shall be tho’t just, of all Pay & Subsistance promised me by
                            the public should be suspended whilst I continue absent: and should active Service require more General Officers in the
                            Field than will be in Camp, I will join on Notice but in that Case I would not wish to resume the Command of my former
                            Division as there will always be something disagreable in any Officers returning to a Command he is supposd to have
                            quitted.
                        As I feel myself at present totally unfit to venture on the Fatigues of the Field, I would thank your
                            Excellency for permission to continue in the Country. otherwise I must make my Resignation Absolute &
                            unconditional. I am with great Esteem yr Excellency’s Obedt Servt
                        
                            Saml H. Parsons

                        
                    